PER CURIAM.
Defendants appeal an adverse final judgment enforcing a settlement agreement claiming the settlement agreement entered into by the parties was void due to a mutual material mistake and lack of mutual assent. We find that the mistake was not material and the settlement agreement was valid. See Moore v. Wesley E. Garrison, Inc., 148 Fla. 653, 5 So.2d 259 (1942); Williams, Salomon, Kanner, Damian, Weissler & Brooks v. Harbour Club Villas Condominium Assoc., Inc., 436 So.2d 233 (Fla. 3rd DCA 1983). Because the settlement agreement was valid, the trial court should have deducted the defendants’ land acquisition costs incurred to effectuate the sale. Therefore, the plaintiff is to bear his proportional 15% of the $50,000 land acquisition, to wit, $7500. Accordingly, the judgment appealed from, as modified herein, is affirmed.
Affirmed as modified.